Citation Nr: 9903938	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  96-26 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Diane S. Griffin, Attorney at 
Law


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from June 1968 to 
August 1970.

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The veteran was previously denied service connection for 
bilateral hearing loss in a January 1984 rating decision.  No 
appeal was filed and, under the law, the decision became 
final.  In November 1995, the veteran sought to reopen his 
claim of entitlement to service connection for bilateral 
hearing loss.  The present appeal arises from a November 1995 
rating decision, which confirmed the previous denial of 
service connection for bilateral hearing loss.  An NOD was 
filed in February 1996, and an SOC was issued in April 1996.  
The veteran's substantive appeal was received by the RO in 
June 1996.  A Supplemental SOC was issued in May 1998.  At 
his request, the veteran was scheduled for a personal hearing 
at the RO before a hearing officer in March 1998, but he 
failed to appear.  Thereafter, the veteran's appeal came 
before the Board, which in a September 1998 decision, 
remanded the case back to the RO for clarification of the 
veteran's service representative, and to determine if the 
veteran wished an additional hearing.  The case has since 
been returned to the Board.  

In addition to the foregoing, the Board observes that in a 
statement received from the veteran's representative in 
October 1998, she appears to raise a claim that there was 
clear and unmistakable error in the original 1978 rating 
action that denied service connection for hearing loss.  That 
particular claim has not been developed on appeal, and as it 
is not inextricably intertwined with the issue on appeal, it 
is not before the Board at this time.  Accordingly, it is 
referred to the RO for action deemed appropriate.  

FINDINGS OF FACT

1. The veteran's claim for service connection for bilateral 
hearing loss was previously denied in a January 1984 
rating action.  No appeal was filed, and under the law, 
that decision became final. 

2. The evidence introduced into the record since service 
connection was denied for bilateral hearing loss in the 
January 1984 decision, either does not bear directly and 
substantially upon the specific matter under 
consideration, or is cumulative and redundant of 
previously considered evidence. 


CONCLUSION OF LAW

Evidence submitted since the previous final decision is not 
new and material, and the veteran's claim of entitlement to 
service connection for bilateral hearing loss is not 
reopened.  38 U.S.C.A. §§ 7105(c), 5108 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects an 
induction medical examination in June 1968.  On audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
76
5
5
Not 
tested
5
LEFT
10
5
5
Not 
tested
20

On clinical evaluation, the veteran's ears were reported 
normal.  A notation to the veteran's medical examination 
report was made noting an impairment of hearing.  

Thereafter, in September 1969, the veteran underwent a second 
medical examination for flight status purposes.  On clinical 
evaluation, the veteran's ears 

were reported normal.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
Not 
tested
15
LEFT
15
15
15
Not 
tested
50

On May 12, 1970, the veteran sought treatment for stopped-up 
ears.  On examination, the veteran's right tympanic membrane 
was noted as immovable and inflamed.  The following day, May 
13th, the veteran was again treated, and reported that he was 
feeling better with respect to his ears, but that he was 
still suffering from a head cold.  On examination, the 
veteran's right tympanic membrane was movable with effort.  
Two days later, on May 15th, the veteran was noted to be able 
to clear his ears without difficulty.  

In June 1970, the veteran was medically examined for purposes 
of separating from active service.  On clinical evaluation, 
the veteran's ears were reported normal.  On audiological 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
10
LEFT
20
10
20
20
20

Thereafter, in July 1978, the veteran filed a claim of 
entitlement to service connection for hearing loss.  In an 
August 1978 rating action, the RO denied the veteran's claim, 
noting in its decision that an induction medical examination 
had revealed defective hearing, and there was no evidence of 
an increase in that loss during service.  The veteran did not 
appeal this decision.  

In November 1983, the RO received a North Carolina Army 
National Guard (NCARNG) Report of Medical Examination, dated 
in July 1983.  On audiological 

examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
50
55
65
LEFT
20
10
35
65
50

On clinical evaluation, the veteran's ears were reported 
normal.  In box #74. (Summary of Defects and Diagnoses), the 
examiner noted, "71. History of defective hearing.  No 
change from previous examination."

In a November 1983 rating decision, the RO denied the 
veteran's reopened claim for service connection for ear 
problems.  It was noted in the decision that the veteran's 
separation examination was normal for the ear.  The RO 
advised the veteran of this decision and informed him that if 
he wished to reopen his claim, he should submit evidence 
showing he had a permanent aggravation of hearing loss during 
active service. 

In January 1984, the veteran submitted a statement to the RO, 
dated in December 1983.  In the statement, the veteran 
reported that he had flown over 500 combat hours on CH-54 
helicopters, and when not flying his duties required him to 
be on the flight line, during which he was exposed to jet 
engine noise.  The veteran also reported that when he took 
his separation medical examination, he was informed by the 
examiner that his hearing was bad as a result of exposure to 
jet engine noise.  The veteran also noted that the examiner 
had wanted him to delay processing out of service so the 
appropriate paper work could be done acknowledging the 
veteran's hearing loss, and allowing him to receive benefits 
before he was discharged.  The veteran reported that he was 
very anxious to get home, and asked the examiner to document 
the hearing loss in his service file.  Furthermore, the 
veteran reported that his hearing had progressively gotten 
worse, and that he now had difficulties hearing people speak.  

In addition to his statement, the veteran also submitted an 
audiological evaluation report and medical statement, dated 
in December 1983, from E.F. Hart, Jr., M.D., an 
otolaryngologist.  Dr. Hart advised that on examination, the 
veteran's external ear canals were clear and he had normal 
tympanic membranes.  The veteran was also reported to have 
shown a sloping high frequency decrease above 1000 Hertz on 
audiological testing.  

In a January 1984 rating decision, the RO denied the 
veteran's reopened claim of service connection for hearing 
loss, noting that the evidence did not show that the 
veteran's hearing loss had incurred in, or was aggravated by, 
service.  The veteran was notified of the RO's decision by 
letter in February 1984.  No appeal was filed, and the 
decision became final.  

Thereafter, in November 1995, the veteran submitted VA Form 
21-4142 (Authorization and Consent to Release Information to 
the Department of Veterans Affairs (VA)), in which he noted 
previously made contentions, and indicated that he now needed 
to wear bilateral hearing aids.  Thereafter, the RO received 
an audiological evaluation report from Blue Ridge Audiology, 
dated in September 1995.  A graph of audiological testing 
results were recorded rather than numerical findings.  These 
findings were interpreted as revealing normal to severe 
sensorineural hearing loss in the right ear, and normal to 
moderate sensorineural hearing loss in the left ear.  It also 
noted the veteran's use of a hearing aid in his right ear.  
These records also show that the veteran had speech 
recognition of 66 percent in the right ear and 76 percent in 
the left ear, at 70dB.  

In a November 1995 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim of service connection for hearing loss. 

In a subsequent VA Form 9 (Appeal to Board of Veterans' 
Appeals), dated in May 1996, the veteran noted that he had 
been a flight engineer with the 1st AVA 273rd in and around 
some of the heaviest fighting in Vietnam.  


II.  Analysis

The previous rating actions (1978, 1983, 1984), that denied 
service connection for hearing loss, are final, and 
therefore, not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  In order to 
reopen his claim, the veteran must present new and material 
evidence with respect thereto.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a). 

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the January 1984 decision, we must first note 
that the Court of Veterans Appeals has held that the 
Secretary of Veterans Affairs, and, on appeal, the Board, 
must perform a two-step analysis when a claimant seeks to 
reopen a claim based upon new evidence.  First, the Board 
must determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 144 (1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether new and material evidence has been 
presented, VA must first decide whether evidence submitted 
since the prior final denial is new.  As indicated by the 
regulation cited above, and by judicial caselaw, "new" 
evidence is that which was not of record at the time of the 
last final disallowance ("on any basis" - merits or 
otherwise) of the claim, and is not "merely cumulative" of 
other evidence that was then of record.  See Evans v. Brown, 
9 Vet.App. 273, 283-285 (1996).  This analysis is undertaken 
by comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.  

The Board notes that, until recently, caselaw of the Court of 
Veterans Appeals mandated that the second question to be 
addressed in the first step of the Manio analysis was whether 
the new evidence is probative of the disputed issue which was 
the basis for the prior final disallowance.  See Struck v. 
Brown, 9 Vet.App. 145, 151 (1996).  Then, the third question 
was to determine whether, in light of all the evidence of 
record, there was a "reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" in the prior 
determination.  See Colvin, supra, at 174; Evans, supra, at 
283.  However, the Court of Appeals for the Federal Circuit 
has held that judicially-created standard, as to reasonable 
possibility of change in outcome, to be inconsistent with, 
and more restrictive than, the language of section 3.156(a) 
of VA's regulations, cited above, and has overruled the 
Colvin test to that extent.  Hodge v. West, 155 F. 3d. 1356 
(Fed. Cir. 1998).  It is therefore impermissible to apply 
this third question in the first step of the Manio analysis 
to the veteran's claim.  Instead, the claim must be analyzed 
only in light of the regulatory language of 38 C.F.R. 
§ 3.156(a).  

This new, more flexible materiality standard was further 
illuminated in a recent decision in which the Federal 
Circuit's holding in Hodge was interpreted by a panel of the 
Court of Veterans Appeals:  "Hodge provides for a reopening 
standard which calls for judgments as to whether new evidence 
(1) bears directly or substantially on the specific matter, 
and (2) is so significant that it must be considered to 
fairly decide the merits of the claim."  Fossie v. West, ___ 
Vet.App. ___,  No. 96-1695, slip op. at 5 (Oct. 30, 1998).  
Since the expression "bears directly or substantially on the 
specific matter" is essentially equivalent to "relevant and 
probative of the issue at hand" (see Colvin, supra, at 174), 
it thus appears that the Federal Circuit, in Hodge, and the 
Court of Veterans Appeals, in Fossie, may have left 
undisturbed the first two questions in step one of the 
Manio/Colvin/Evans analysis, and invalidated only the third 
question, as to reasonable possibility of change in outcome, 
in favor of the newly articulated third question, i.e., 
sufficient significance to require consideration on the 
merits.

However, we recognize that, in another recent decision of the 
Court of Veterans Appeals, a finding of the Board that newly 
submitted evidence was not "relevant and probative of the 
issue at hand" was held to be contrary to the Hodge holding, 
and resulted in a remand by the Court.  See Henderson v. 
West, ___ Vet.App. ___, No. 95-310, slip op. at 15-16 (Nov. 
10, 1998).  We note that the panels in Fossie and Henderson 
were constituted of different judges.  Nevertheless, since 
Henderson post-dated Fossie, we infer from the holding of the 
latter panel that there is a substantive difference between 
the regulatory criterion requiring new evidence which "bears 
directly or substantially on the specific matter under 
consideration" and the caselaw criterion requiring that the 
new evidence be "relevant and probative of the issue at 
hand."  See Bethea v. Derwinski, 2 Vet.App. 252, 254 (1992) 
(only en banc Court can overrule precedential panel opinion); 
Brewer v. West, 11 Vet.App. 228, 232 (1998) (later panel 
decision considered to be an "evolution of the law").  
Thus, although the Court has not elucidated that distinction, 
the Board will apply the favored language in our analysis.

In determining whether newly submitted evidence is material 
under the caselaw discussed above, we are further guided by 
the Federal Circuit Court's discussion of the "uniquely pro-
claimant" quality of the veterans' benefits system such 
that, although "not every piece of new evidence is 
'material' . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  Under the Manio test, if 
the evidence is new and material, then the claim must be 
reopened, and, in the second part of the analysis, the merits 
of the claim must be evaluated in light of all of the 
evidence, both new and old.  Masors v. Derwinski, 2 Vet.App. 
181 (1992).

Under the precedent decision of the Court of Veterans' 
Appeals in the Evans case, supra, in order to reopen a 
previously and finally denied claim there must be new and 
material evidence entered into the record since the most 
recent denial on any basis, either on the merits or on an 
attempted reopening.  Id. at 285.  Therefore, the evidence 
which must be considered at this time in connection with the 
veteran's claim of service connection for bilateral hearing 
loss is that which has been submitted since the RO entered 
its decision on this matter in January 1984.

Evidence submitted since the final RO decision entered in 
1984 includes:

(1) Audiological report from Blue Ridge Audiology, dated 
in September 1995.  
(2) Duplicative service medical records.
(3) Statements setting forth the veteran's contentions.  

None of the evidence added to the file since January 1984 is 
new and material evidence sufficient to warrant reopening of 
the veteran's claim.  In this regard, we note that the Blue 
Ridge Audiology report does not contain any medical evidence 
of a link between the veteran's current disability and his 
active military service.  Furthermore, the audiological test 
report is similar to previously submitted evidence that also 
revealed the presence of hearing loss post service.  Thus, 
this evidence is merely cumulative.  As to the veteran's 
service medical records, the recently submitted copies are 
merely duplicative.  Thus, neither the private post service 
treatment records, or the copies of service medical records 
is new and material evidence sufficient to reopen the 
veteran's claim. 

The only evidence which tends to relate the veteran's claimed 
bilateral hearing loss to active service would be his own 
contentions.  Such lay assertions, although they may be 
sincerely felt, do not constitute competent medical evidence 
sufficient to reopen the claim.  See Bostain v. West, 11 
Vet.App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

Since the evidence added to the file in connection with the 
attempt to reopen the claim for service connection for 
bilateral hearing loss is either duplicative, cumulative, or 
s of this case, reach the final criterion of 
well-groundedness, i.e., whether it is evidence which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  We thus conclude that 
new and material evidence to reopen the appellant's claim for 
service connection for bilateral hearing loss has not been 
presented.

The Board further notes that in its April 1996 SOC, the RO 
properly cited to 38 C.F.R. § 3.156, the regulation discussed 
with approval in Hodge.  The RO noted as we do here, that the 
veteran had submitted no new and material evidence showing 
incurrence of bilateral hearing loss in service.  The RO's 
ultimate conclusion as to the veteran's claim was, "There is 
no reasonable possibility that the new evidence submitted in 
connection with the current claim would change our previous 
decision."  In this instance the RO's analysis was 
predicated on language found impermissible by Hodge, and it 
is unclear whether the RO appropriately considered the 
veteran's claim under § 3.156.  

The Board notes that it may consider arguments, subissues, 
statutes, regulations or Court analyses which have not been 
considered by the RO, if a claimant will not be prejudiced by 
its actions.  Furthermore, whether BVA must remand an appeal 
to the AOJ (Agency of Original Jurisdiction) to cure a 
deficiency in the statement of the case relating to the 
summary of evidence, citation of statutes and regulations, or 
the summary of the reasons for the AOJ's decision will depend 
on the circumstances of the individual case."  See 
VAOPGCPREC 16-92 (July 24, 1992).  In Bernard v. Brown, 4 
Vet.App. 384, 394 (1993), the Court cited to VAOPGCPREC 16-92 
in holding, "As with all of its decisions, a BVA decision 
that a claimant will not be prejudiced by its deciding a 
question or questions not addressed by the AOJ must be 
supported by an adequate statement of reasons or bases.  

With respect to the veteran's appeal, the Board finds that 
proceeding forward without remanding to the RO for re-
analysis under the Hodge standard does not unduly prejudice 
the veteran.  In reaching this conclusion, we note that the 
evidence submitted by the veteran does not "bear directly or 
substantially on the specific matter under consideration."  
Furthermore, the new evidence does not contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability.  As indicated above, the 
veteran submitted a September 1995 audiological evaluation 
which further supported his contention of hearing loss, but 
did not link the hearing loss to active service.  He also 
submitted service medical records which were duplicative of 
those previously considered.  No other evidence, besides the 
veteran's own contentions, was received by the RO.  
Therefore, after careful review of the record, the Board can 
find no reason why a remand of the veteran's appeal and 
reconsideration by the RO under the Hodge standard would be 
judicially expedient or otherwise result in a different 
finding than that reached previously by the RO.  

Accordingly, as the veteran has not presented new and 
material evidence to reopen claims of entitlement to service 
connection for a bilateral hearing loss, the claim may not be 
reopened.  

In addition, the Board notes that the veteran contends that 
he flew combat missions in Vietnam, and it does not appear 
the RO determined whether the veteran had "engaged in combat 
with the enemy," nor did they discuss the applicability of 
38 U.S.C. § 1154(b) (See also 38 C.F.R. § 3.304(d)).  
However, even assuming that section 1154(b) was applicable to 
the veteran's claim, it does not obviate the requirement that 
the veteran submit medical evidence of a causal relationship 
between his current hearing loss and his military service.  
The record contains no such evidence in this case.  See Wade 
v. West, __Vet.App.__, No. 97-1184 (July 23, 1998).  
Therefore, the RO's error in not addressing section 1154(b) 
was not prejudicial to the veteran.  

Finally, it is observed that the veteran's representative 
remarked in her October 1998 statement, that she had been 
provided only an expurgated version of the veteran's C-file, 
in connection with an earlier request for a copy of it.  The 
record reflects, however, that in March 1996, she was 
provided a copy of the C-file.  That package of records, 
however, apparently contained copies of another veteran's 
service medical records.  The representative advised the RO 
of this fact in October 1996, and in December 1996, copies of 
the veteran's service medical records were provided to her.  
Under these circumstances, the Board is satisfied that the 
veteran's representative had ample opportunity to review and 
consider the veteran's record, and that no further action in 
this regard is warranted.  (The Board also notes that while 
the representative indicated in October 1998, that she only 
had an expurgated version of the C-file to review, she did 
not make any specific request for copies of any 
further/additional records.)  

ORDER

As new and material evidence has not been submitted to reopen 
the veteran's claim of service connection for a bilateral 
hearing loss, reopening is denied.  



		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 14 -


